          Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 1 of 13



 1   Jeffrey S. Leonard (No. 3809)
     Jeffrey.Leonard@SacksTierney.com
 2   Evan F. Hiller (No. 28214)
     Evan.Hiller@SacksTierney.com
 3   SACKS TIERNEY P.A.
     4250 N. Drinkwater Blvd., 4th Floor
 4   Scottsdale, AZ 85251-3693
     Telephone: 480.425.2600
 5   Attorneys for Defendants Maricopa County
     and Matthew Shay
 6
                                UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8

 9   ARIZONA YAGÉ ASSEMBLY, et al.,                    Case No. 20-cv-02373-MTL

10                Plaintiffs,                          DEFENDANTS MARICOPA COUNTY
     v.                                                AND MATTHEW SHAY’S MOTION
11                                                     TO DISMISS THIRD AMENDED
     WILLIAM BARR, et al.,                             COMPLAINT
12
                  Defendants.                          (Hon. Michael T. Liburdi)
13
                                                       (Oral Argument Requested)
14

15            Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants
16   Maricopa County (the “County”) and Matthew Shay (“Shay”) (collectively, the “County
17   Defendants”) respectfully move that this Court dismiss the Third Amended Complaint
18   (Doc. 77) and this action, as to all claims against the County Defendants, for failure to state
19   a claim upon which relief can be granted. This motion is supported by the existing record
20   in this case and by Plaintiff Villaneuva’s Notice of Claim, attached hereto as Exhibit A.
21            Pursuant to LRCiv 12.1(c) undersigned counsel certifies that, before filing this
22   motion, he notified opposing counsel of the issues asserted in the motion and the parties
23   were unable to agree that the Third Amended Complaint was curable in any part by a
24   permissible amendment to be offered by Plaintiffs.
25   I.       Introduction
26            Plaintiffs’ Third Amended Complaint (the “TAC”) reiterated Plaintiffs’ claims for
27   violation of 42 U.S.C. § 1983 and the Arizona Free Exercise of Religion Act on behalf of
28   Clayton Villanueva against the County Defendants, which were first raised in Plaintiffs’

                                                   1
     2937915.v5
       Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 2 of 13



 1
     First Amended and Supplemental Complaint (the “FASC”) and are based upon events
 2
     alleged to have occurred in Arizona after the filing of the original Complaint in this matter.
 3
     The TAC also raised additional state-law claims for trespass, battery, conversion, and
 4
     negligence against the County Defendants.
 5
            Arizona law requires the service of a notice of claim upon public entities and
 6
     employees. Plaintiffs served a notice of claim upon Maricopa County, but did not serve a
 7
     notice of claim upon Matthew Shay within the limitations period set by A.R.S. § 12-821.01
 8
     (or at all). Thus, all of Plaintiffs’ state-law claims against Shay are barred.
 9
            Although Plaintiffs fail to allege whether Shay is sued in his individual or official
10
     capacity, claims against him in his official capacity would be barred by Kentucky v.
11
     Graham, 473 U.S. 159 (1985). Plaintiffs’ § 1983 claim against Shay individually is barred
12
     by the doctrine of qualified immunity because Plaintiffs fail to state a plausible claim that
13
     Shay violated clearly established federal law.
14
            Plaintiffs’ state-law claims against the County are based upon respondeat superior
15
     theories of liability for the actions of Shay or other MCSO deputies; Arizona case law
16
     establishes that the County has no municipal liability for such claims. Finally, Plaintiffs’
17
     § 1983 claim against the County fails to state a claim in light of Monell v. Dept. of Soc.
18
     Servs., 436 U.S. 658 (1978), which requires that a constitutional injury be caused by the
19
     implementation of official policy or established customs; the policies and customs alleged
20
     by Plaintiffs (warrantless traffic stops, stop-and-frisks, and mass arrests targeting Hispanic
21
     individuals) are not closely related to the alleged injury (the execution of an improper search
22
     warrant on a white male).
23
            Thus, all of Plaintiffs’ claims against Shay and the County should be dismissed.
24
     II.    Plaintiffs Fail to State a Claim against Shay
25
            A.     The State-Law Claims against Shay Are Barred by A.R.S. § 12-821.01
26
            Arizona’s Notice of Claim statute, A.R.S. § 12-821.01, bars claims against public
27
     entities and employees unless those entities are given a prescribed notice including, inter
28
     alia, the basis for liability, within 180 days of the accrual of the claim. “Claims that do not

                                                    2
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 3 of 13



 1
     comply with A.R.S. § 12–821.01.A are statutorily barred.” Deer Valley Unified Sch. Dist.
 2
     No. 97 v. Houser, 214 Ariz. 293, 295 (2007). “Actual notice and substantial compliance do
 3
     not excuse failure to comply with the statutory requirements of A.R.S. § 12-821.01(A).”
 4
     Falcon ex rel. Sandoval v. Maricopa County, 213 Ariz. 525, 527 (2006). “To perfect his
 5
     claims against an individual officer, [plaintiff] had to deliver a notice of claim to the officer
 6
     personally, an individual of suitable age and discretion residing with the officer, or the
 7
     officer's appointed agent.” Simon v. Maricopa Med. Ctr., 225 Ariz. 55, 61 (App. 2010); see
 8
     also A.R.S. § 12–821.01(A); Ariz. R. Civ. P. 4.1(d).
 9           Villanueva’s Notice of Claim was served upon the State of Arizona (through the
10   Arizona Department of Administration) and the County (through the Clerk of the Maricopa
11   County Board of Supervisors), but not upon Shay. See Ex. A.1 Because Plaintiffs did not
12   strictly comply with A.R.S. § 12-821.01, Plaintiffs’ state-law claims (Counts IV through
13   IX) against Shay are barred.
14           B.     Plaintiffs’ § 1983 Claim Fails against Shay in His Official Capacity
15           As an initial matter, the TAC fails to specify whether Shay is sued in his personal or
16   official capacity. If Shay is being sued in his official capacity, such a lawsuit is “only
17   another way of pleading an action against the entity of which an officer is an agent.” See
18   Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. Dept. of Soc. Servs, 436
19   U.S. 658, 690 n. 55 (1978)). “Because the real party in interest in an official-capacity suit
20   is the governmental entity and not the named official, the entity’s policy or custom must
21   have played a part in the violation of federal law.” Hafer v. Melo, 502 U.S. 21, 25 (1991)
22   (internal quotation marks omitted) (citing Graham, 473 U.S. at 166; Monell, 436 U.S. at
23   694). As discussed in Part III.B, infra, the TAC fails to state a plausible claim that official
24   policy or established custom is related to the alleged constitutional injury.
25
     1
26     “Numerous cases … have allowed consideration of matters incorporated by reference or
     integral to the claim, … orders, [and] items appearing in the record of the case … without
27   converting the motion into one for summary judgment. These matters are deemed to be a
     part of every complaint by implication.” 5B Charles Alan Wright & Arthur R. Miller,
28   FEDERAL PRACTICE & PROCEDURE, Civ. § 1357 (3d ed. 2008); Sams v. Yahoo! Inc.,
     713 F.3d 1175, 1179 (9th Cir. 2013) (considering subpoenas not attached to complaint but
     critical to lawsuit); U.S. v. Corinthian Colleges, 655 F.3d 984, 998-999 (9th Cir. 2011).
                                                    3
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 4 of 13



 1
             C.     Plaintiffs’ § 1983 Claim Fails against Shay Personally
 2
             If Shay is being sued in his personal capacity, he is entitled to qualified immunity.
 3
     Hafer, 502 U.S. at 25. Qualified immunity is “an immunity from suit rather than a mere
 4
     defense to liability… it is effectively lost if a case is erroneously permitted to go to trial.’”
 5
     Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511,
 6
     526 (1985)). The TAC must therefore allege sufficient facts constituting a plausible claim
 7
     that Shay violated clearly established federal law. Ashcroft v. Iqbal, 556 U.S. 662 (2009).
 8
             To prevail on a claim that a police officer procured a warrant through deception,
 9
     Plaintiffs “must show that the defendant deliberately or recklessly made false statements or
10
     omissions that were material to the finding of probable cause.” Ewing v. City of Stockton,
11
     588 F.3d 1218, 1223-24 (9th Cir. 2009) (citations omitted). “If an officer submitted false
12
     statements, the court purges those statements and determines whether what is left justifies
13
     issuance of the warrant. If the officer omitted facts required to prevent technically true
14
     statements in the affidavit from being misleading, the court determines whether the
15
     affidavit, once corrected and supplemented, establishes probable cause.” Id. at 1224
16
     (citations omitted).
17
             Critically, nowhere do Plaintiffs deny that Villanueva was selling ayahuasca from
18
     his home, which would be a violation of Arizona law. Nor do Plaintiffs deny that
19
     Villanueva was growing and selling marijuana from his home, which would also be a
20
     violation of Arizona law.2 Plaintiffs also admit that Arizona investigators obtained financial
21
     records showing the proceeds from such sales, although Plaintiffs do allege that “funds
22
     derived from those activities were not the proceeds of criminal conduct” based upon
23
     Plaintiffs’ alleged free exercise right to possess ayahuasca. TAC, ¶ 211. Finally, Plaintiffs
24
     themselves allege that the source of the DEA tip about Villanueva, Rami Najjar, “had
25
     recently received a refund of his deposit to attend an Ayahuasca ceremony,” TAC, ¶ 159,
26
     demonstrating that Villanueva received payment for the ayahuasca administered in his
27
     2
      In May 2020, the Arizona Medical Marijuana Act (the “AMMA”) permitted caregivers to
28   grow marijuana on behalf of patients, but only licensed dispensaries were permitted to sell
     marijuana. A.R.S. §§ 36-2811(B)(3), (E), and (F); A.R.S. § 36-2815(C).
                                                    4
     2937915.v5
       Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 5 of 13



 1
     “ceremonies.” The allegedly exculpatory fact that Shay did not find evidence of ayahuasca
 2
     manufacture in Villanueva’s trash does not negate the financial, social media, and witness
 3
     evidence of marijuana and ayahuasca sales.
 4
            The warrant is not rendered without probable cause by the addition of alleged
 5
     “exculpatory” information or the correction of “misleading” information. Plaintiffs allege
 6
     that Shay knew Villanueva’s activities were sincere but implied that Villanueva’s religious
 7
     activities were fraudulent. TAC, ¶ 163. Even assuming that allegation were to be true,
 8
     correcting the supposed “false impression” about religious sincerity would not change the
 9
     illegal nature of selling ayahuasca and particularly marijuana (which is not alleged to be
10
     related to Plaintiffs’ religion). Nor would the evidence of ayahuasca and marijuana sales
11
     gathered by MCSO be invalidated by “exculpatory” evidence that the tipper, Najjar, did not
12
     personally witness actual sales or visit Villanueva’s home. TAC, ¶ 165. None of the
13
     allegedly exculpatory evidence discussed in the TAC undermines that the search warrant
14
     was supported by ample probable cause following a months-long investigation that included
15
     obtaining incriminating financial records.
16
            In short, the only plausible understanding of the allegations in Plaintiffs’ TAC is that
17
     Shay did not violate any clearly-established federal law by submitting a search warrant
18
     affidavit based upon Villanueva’s apparent sale of ayahuasca / DMT and apparent growing
19
     and sale of marijuana.
20
            Plaintiffs’ conspiracy theories also fail to allege a plausible violation of established
21
     federal law. Plaintiffs allege that “[a]ll of Shay’s actions were contemplated, intended and
22
     furthered by Agent Paddy’s initiating the investigation of Villanueva from a retaliatory
23
     motive.” TAC, ¶ 168. However, nowhere do Plaintiffs allege that Shay was aware of
24
     Paddy’s purported retaliatory animus, was himself motivated by such animus, or shared in
25
     such animus. Plaintiffs also allege that Shay participated in a conspiracy through the High
26
     Intensity Drug Trafficking Areas (“HIDTA”) program based upon the federal funding
27
     received by local law enforcement under that program, and through DEA personnel
28
     participating in the search of Villanueva’s home pursuant to the search warrant. TAC, ¶

                                                   5
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 6 of 13



 1
     199. The existence of the HIDTA program is not sufficient to allege a plausible conspiracy
 2
     between local, state, and federal agencies. The participation of DEA personnel through
 3
     HIDTA in the search warrant execution fails to establish—and Plaintiffs have not alleged—
 4
     that the DEA or other supposed conspirators actually played a role in the investigation of
 5
     Villanueva that resulted in the search warrant and its subsequent execution. Thus, the
 6
     Plaintiffs’ allegations regarding retaliatory animus and conspiracy do not support Plaintiffs’
 7
     § 1983 claims against Shay.
 8
             In sum, the TAC fails to plausibly allege that Shay knowingly violated established
 9
     federal law. Plaintiffs’ § 1983 claims—the only claims not barred by the failure to serve a
10
     notice of claim on Shay—must be dismissed.
11
     III.    Plaintiffs Fail to State a Claim against the County
12
             A.     The State-Law Claims Fail because the County Is Not Liable under
13                  Respondeat Superior for the Acts of Sheriff’s Deputies

14           In their state-law claims, Plaintiffs allege that Shay “was acting in the course and
15   scope of his employment by Maricopa County.” TAC, ¶¶ 245, 251, 257, 264, 270.3
16   Plaintiffs further allege that Shay’s acts, and those of other unnamed deputies, “were either
17   authorized by Maricopa County or ratified thereafter by taking no disciplinary action
18   against Shay and the said deputies.” Id. Neither of these allegations is sufficient to establish
19   the County’s liability for any of Plaintiffs’ state-law claims.
20           The starting point in analyzing the County’s liability for Plaintiffs’ state-law claims
21   is Fridena v. Maricopa County, 18 Ariz.App. 527 (1972). Mrs. Fridena brought a tort action
22   against several defendants, including Maricopa County and the Maricopa County Sheriff.
23   She sought to hold the County liable in tort on five separate claims, arising from the conduct
24   of deputy sheriffs “acting as agents of the county” in executing a writ of restitution and her
25   subsequent arrest. The Arizona Court of Appeals held as follows:
26           We are aware of the fact that there are numerous actions brought each year in this
27
     3
      Plaintiffs do not include this allegation in the Arizona Free Exercise of Religion (“FERA”)
28   claim, but appear to similarly invoke respondeat superior liability by attributing Shay’s
     actions to the County. See TAC, ¶¶ 236, 240.
                                                    6
     2937915.v5
       Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 7 of 13



 1
     state against the Sheriff, his deputies, and the various counties. The State Supreme Court
 2
     has never been called upon to determine whether a county is automatically liable for every
 3
     tort committed by its deputies. The County exercises supervision of all county officers as
 4
     provided by A.R.S. § 11-251, subsec. 1. Inasmuch as the Sheriff is a county officer under
 5
     A.R.S. § 11-401 subsec. A, par. 1, the County exercises supervision of the official conduct
 6
     of the Sheriff. However, in the instant case, the County, having no right of control over the
 7
     Sheriff or his deputies in service of the writ of restitution, is not liable under the doctrine of
 8
     respondeat superior for the Sheriff’s torts.
 9
              18 Ariz. App. at 530, 504 P.2d at 61. Fridena thus approved of the principle that
10
     where duties are imposed upon a county official by law rather than by the county, the county
11
     is not responsible for their breach of duty or misfeasance in relation to such duty. Id.
12
              In Yamamoto v. Santa Cruz County Bd. of Sup'rs, 124 Ariz. 538, 606 P.2d 28 (App.
13
     1979), the court similarly held that the defendant county could not be held liable for the
14
     purportedly tortious conduct of the court clerk, her deputy, and the justice of the peace. The
15
     court concluded that “[t]heir duties are imposed by law, not by the county. Having no right
16
     of control over either, the county cannot be liable for their torts under the doctrine of
17
     respondeat superior.” Id. at 540, 606 at 30 (citing Fridena).
18
              In Hernandez v. Maricopa County, the court likewise rejected an attempt to impose
19
     county liability for the acts of a justice of the peace, noting that the duties of the JP, who “is
20
     an elected official are imposed by the Arizona Constitution and by statutes,” that “Maricopa
21
     County has no power to control the implementation and execution of those duties,” and that
22
     “the doctrine of respondeat superior cannot be invoked to impute liability to Maricopa
23
     County for [his] acts” and those of his staff. 138 Ariz. 143, 146, 673 P.2d 341, 344 (App.
24
     1983).
25
              The court’s decision in Hounshell v. White, 220 Ariz. 1, 202 P.3d 466 (App. 2008),
26   discusses control over the actions of the Sheriff. There, the Apache County Board of
27   Supervisors imposed disciplinary action against an employee of the Apache County
28   Sheriff’s Office. The Sheriff filed suit, asserting that he, not the Board of Supervisors or

                                                     7
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 8 of 13



 1
     the County Manager, had authority to mete out discipline to classified employees of his
 2
     office. The court sustained the Sheriff’s position, holding that, inasmuch as he was the
 3   appointing authority with respect to his own deputies and employees, only he had the power
 4   to discipline them for misconduct. 220 Ariz. at 4, 202 P.3d at 469.
 5           In State v. Pima County Adult Probation Dep't, 147 Ariz. 146, 708 P.2d 1337 (App.
 6   1985), the court similarly held that Pima County could not be held vicariously liable for the
 7   acts of probation officers, who were under the control of the court. The Court noted that
 8   Robarge v. Bechtel Power, 131 Ariz. 280, 640 P.2d 211 (App. 1980), found that in order to
 9   hold an employer vicariously liable for the negligent act of his employee, the employee
10   must be subject to the employer’s control or right of control, and that “[e]ven though the
11   county may have provided the probation officers with funds, facilities, and equipment, the
12   right of control rested with the court, not with the county, and the officers acted in
13   furtherance of the business of the court, not the county.” 147 Ariz. at 149-50, 708 P.2d at
14   1340-41. The court cited Fridena, Yamamoto, and Hernandez in holding that the county
15   was entitled to summary judgment.
16           Fridena has been followed by this Court in multiple unpublished decisions,
17   including at least the following:4
18         Ochser v. Maricopa County, CIV 05-2060, 2007 WL 1577910 (D. Ariz. May 31,
19           2007) (Hon. Robert Broomfield) (county’s supervisory authority over its officers is
20           clearly delineated at A.R.S. § 11–251, and does not encompass any power over the
21           sheriff’s statutorily mandated duty to arrest those persons who have committed a
22           public offense; County cannot be held liable for the MCSO officers’ conduct under
23           the doctrine of respondeat superior, and is entitled to judgment as a matter of law
24           with respect to state law claims).
25         Kloberdanz v. Arpaio, 2:13-CV-02182, 2014 WL 309078 (D. Ariz. Jan. 28, 2014
26

27   4
       In Donahoe v. Arpaio, CV10-2756-PHX-NVW, 2011 WL 5119008, at *7 (D. Ariz. Oct.
     28, 2011), Judge Wake questioned but did not decide the correctness of Fridena: “Because
28   Plaintiffs' complaints will be dismissed on other grounds, the Court need not now decide
     the correctness of Fridena.”
                                                  8
     2937915.v5
       Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 9 of 13



 1
            (Hon. John Sedwick) (conduct at issue, involving the service of a writ of restitution,
 2
            is sheriff’s statutory duty; likewise, legislature has imposed statutory duties on the
 3
            sheriff that require him to “[p]reserve the peace” and “[a]rrest ... all persons who
 4
            attempt to commit or who have committed a public offense”; sheriff’s deputies are
 5
            employees of the sheriff who are hired by the sheriff; actions of the deputies were
 6
            committed in furtherance of sheriff's exercise of his statutory duties to preserve the
 7
            peace and make arrests; County has no control of Sheriff Arpaio or his deputies in
 8
            the execution of these statutory duties, and cannot be liable for their actions under
 9
            the doctrine of respondeat superior).
10
         Kaufmann v. Pima County, CV 11-534, 2013 WL 3864260 (D. Ariz. July 25, 2013)
11
            (Hon. David Bury) (Pima County not liable for actions taken by the sheriff or his
12
            deputies).
13
         Nevels v. Maricopa County, CV11-2466, 2012 WL 1623217 (D. Ariz. May 9, 2012)
14
            (Hon. James Teilborg) (duty to operate jails has been statutorily delegated to sheriff
15
            and county has no right to control operation of jails, and county cannot be held
16
            vicariously liable for the torts of sheriff’s deputies or detention officers).
17
         Mora v. Arpaio, CV-09-1719, 2011 WL 1562443 (D. Ariz. Apr. 25, 2011) (Hon.
18
            David Campbell) (plaintiffs concede that county is not vicariously liable for such
19
            violations).
20
         Stricker v. Yavapai County, CIV 11-8096, 2012 WL 5031484 (D. Ariz. Oct. 18,
21
            2012) (Hon. Paul Rosenblatt) (because county has no right to control operation of
22
            the jails, the county cannot be held vicariously liable for torts of sheriff’s deputies or
23
            detention officers.).
24
         Norton v. Arpaio, CV-15-00087-PHX-SPL, 2015 WL 13759956, at *6 (D. Ariz.
25
            Nov. 20, 2015) (Hon. Steven P. Logan) (“Fridena and Braillard, read together,
26
            appear to bar all state-law claims against a county for the acts of a sheriff's
27
            department. … [F]ederal judges in this district have agreed with the holding
28
            in Fridena, even after the holding in Braillard [citations omitted]. This Court

                                                    9
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 10 of 13



 1
             follows suit. Accordingly, all state-law claims against Maricopa County will be
 2
             dismissed.”).
 3
             These cases demonstrate that under well-established Arizona law, set out in Fridena
 4
     and followed in numerous cases, there is no basis for the imposition of vicarious liability
 5
     on Maricopa County for the acts or omissions of MCSO deputies in carrying out the duties
 6
     imposed by law on the Maricopa County Sheriff.5 Thus, Plaintiffs’ state-law claims against
 7
     the County must be dismissed.
 8
             B.     Plaintiffs’ § 1983 Claims Fail under Monell because the Alleged
 9                  Misconduct Is Unrelated to Alleged County Policy or Custom

10           A municipality or county is liable under § 1983 only “when implementation of its
11   official policies or established customs inflicts the constitutional injury.” Monell v. Dept.
12   of Soc. Servs., 436 U.S. 658, 708 (1978) (Powell, J., concurring). Such an action may be
13   maintained when “systemic and gross deficiencies in staffing, facilities, equipment, or
14   procedures, or the need for more or different training, [are] so obvious, and … so likely to
15   result in the violation of constitutional rights, that the policymakers of the [county] can
16   reasonably be said to have been deliberately indifferent to the need.” Braillard v. Maricopa
17   Cty., 224 Ariz. 481, 492 (App. 2010) (internal citations and quotation marks omitted,
18   alterations original). “Moreover, for liability to attach in this circumstance the identified
19   deficiency ... must be closely related to the ultimate injury.” Id. (quoting City of Canton v.
20   Harris, 489 U.S. 378, 391 (1989).
21           Plaintiffs allege two bases for finding that their alleged constitutional injuries can be
22   tied back to County policy or custom. First, Plaintiffs allege that the County has “a policy
23   of complying with federal requests for local law enforcement assistance.” TAC, ¶ 10. This
24   is an unremarkable allegation, since most municipalities likely have a general policy of
25   complying with federal requests for local law enforcement assistance, but it also clearly
26   cannot state a plausible claim for municipal liability. If general policies such as “complying
27   with federal requests” or “enforcing laws as written” were sufficient, municipalities would
28   5
      Enforcing state law is one such duty. See A.R.S. § 11-441(A); cf. Op.Atty.Gen. No. 63-15
     (county sheriff’s offices have duty to enforce criminal provisions of the liquor laws).
                                                  10
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 11 of 13



 1
     be liable for every law enforcement action and Monell would be a dead letter. Even
 2
     assuming County approval of compliance with federal requests, Plaintiffs’ alleged
 3
     Constitutional injuries—search and seizure of property based upon a search warrant
 4
     supported by a false affidavit—are too far divorced from the alleged “policy” to state a
 5
     plausible claim.
 6
             Second, Plaintiffs allege that the County has “a policy of unfair policing of Latino
 7
     citizens.” TAC, ¶ 10. It is clear from the Third Amended Complaint that the policy,
 8
     training, and custom allegations relate to the immigration-related policies of former
 9
     Maricopa County Sheriff Joseph Arpaio.6 See TAC, ¶¶ 200-203. Plaintiffs describe
10
     “unlawful collaboration between Maricopa County and the federal government against
11
     people with Hispanic surnames,” as well as Sheriff Arpaio’s alleged setting of policies
12
     “designed to comprehensively violate the civil rights of Hispanics and other people of color
13
     who they subjected to pretextual traffic stops, pedestrian stop-and-frisks, and mass
14
     roundups.” TAC, ¶ 200. Plaintiffs similarly allege that Arpaio “trained MCSO deputies to
15
     violate constitutional rights in defiance of federal court orders.” Id. Plaintiffs cite reports
16
     from court-ordered monitoring for the proposition that unlawful traffic stops continue.7
17
     TAC, ¶ 201.
18
             There are two common threads to Plaintiffs’ allegations of County policy or custom:
19
     Sheriff Arpaio and hostility to Hispanic/Latino individuals.8 Both commonalities reveal
20   that Plaintiffs’ claims do not plausibly link the alleged constitutional injury to County policy
21
     6
       Sheriff Arpaio was defeated by Maricopa County’s current Sheriff, Paul Penzone, in the
22   November 2016 general election and had not been Sheriff for more than three years at the
     time of the events described in the TAC.
23   7
       In fact, the report of the Independent Monitor covering May 2020 found that MCSO was
24   in compliance with court orders regarding bias-free traffic enforcement policies. See
     Twenty-Fifth Report of the Independent Monitor, Case No. 2:07-cv-25613-GMS (D.Ariz.),
25   Doc. 2569 (Nov. 16, 2020), at 20-21. MCSO continues to develop its process to identify
     individual “outlier” deputies who may be treating persons differently during traffic stops
26   based on ethnicity, id. at 274, but any such bias is clearly no longer a matter of policy or
     custom. “[O]n a motion to dismiss a court may properly look beyond the complaint
27   to matters of public record and doing so does not convert a Rule 12(b)(6) motion to one for
     summary judgment.” Gemtel Corp. v. Cmty. Redevelopment Agency of City of Los Angeles,
28   23 F.3d 1542, 1544 n.1 (9th Cir. 1994).
     8
       Plaintiffs appear to use the terms “Hispanic” and “Latino” interchangeably.
                                                   11
     2937915.v5
         Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 12 of 13



 1
     or custom. First, former Sheriff Arpaio is no longer in charge of MCSO and had not been
 2
     for more than three years when Villanueva’s home was searched. Sheriff Penzone set policy
 3   for MCSO in 2020, not former Sheriff Arpaio, and Plaintiffs do not allege that racially
 4   discriminatory traffic stops are still official policy under Sheriff Penzone.
 5           Second, there is no causal connection between any such policy or custom and
 6   Plaintiffs’ alleged constitutional injury.    Villanueva is a non-Hispanic9 U.S. citizen
 7   investigated for manufacturing and distributing illegal drugs, and whose home was then
 8   searched, allegedly based upon a false and misleading search warrant affidavit. The
 9   investigation of Villanueva was allegedly motivated by federal animus towards Villanueva,
10   based on his religion and on challenges to DEA policy on ayahuasca. These factors are in
11   no way related to any alleged County policy or custom.
12           Thus, Plaintiffs have failed to state a plausible claim against the County.
13   IV.     Younger Abstention Is Required
14                  In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court established that
15   “[w]hen there is a parallel, pending state criminal proceeding, federal courts must refrain
16   from enjoining the state prosecution.” Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69, 72,
17   (2013). Plaintiffs seek to enjoin the County Defendants from any criminal investigation of
18   Plaintiffs (and their officers, and members) and from using the evidence of criminal acts by
19   Plaintiffs that was seized when executing the search warrant. See TAC, at 82-85. Judge
20   Orrick noted, in denying Plaintiffs’ motions for preliminary injunctions, that “[t]he
21   [requested] injunction might run afoul of Younger v. Harris, 401 U.S. 37 (1971), because it
22   arises out of a state criminal proceeding.” Doc. 57 at 23. The injunctive relief sought by
23   Plaintiffs cannot be granted.
24   V.      Conclusion
25           For the foregoing reasons, the Third Amended and Supplemental Complaint
26   (Doc. 12) and this action against Maricopa County and Matthew Shay should be dismissed.
27   9
       Villaneuva does not allege he is Hispanic, only that he has a “Hispanic surname.” The
28   search warrant, attached by Plaintiffs as an exhibit to their Motion for Preliminary
     Injunction, identifies Villanueva as a white male. Doc. 22-12, at 2.

                                                   12
     2937915.v5
      Case 2:20-cv-02373-MTL Document 85 Filed 03/22/21 Page 13 of 13



 1
     Respectfully submitted this 22nd day of March, 2021.
 2
                                             SACKS TIERNEY, P.A.
 3
                                             /s/ Evan F. Hiller
 4                                           Jeffrey S. Leonard
 5                                           Evan F. Hiller
                                             Attorneys for Defendants Maricopa County
 6                                           and Matthew Shay
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               13
     2937915.v5
